Exhibit 10.1

PROPERTY MANAGEMENT AGREEMENT

THIS PROPERTY MANAGEMENT AGREEMENT (this “Agreement”) is made and entered into
as of August 24, 2011 (the “Effective Date”), by and between SIR COOPER CREEK,
LLC, a Delaware limited liability company (“Owner”), and STEADFAST MANAGEMENT
COMPANY, INC., a California corporation (“Manager”).

DEFINITIONS

Definitions. The following terms shall have the following meanings when used in
this Agreement:

“Agreement” has the meaning given in the introductory paragraph.

“Annual Business Plan” has the meaning given in Section 3.11(a).

“Capital Budget” has the meaning given in Section 3.11(a).

“Depository” means such bank or federally-insured or other financial institution
as Owner shall designate in writing.

“Effective Date” has the meaning given in the introductory paragraph.

“Fiscal Year” means the calendar year beginning January 1 and ending December 31
of each calendar year, or such other fiscal year as determined by Owner and of
which Manager is notified in writing; provided that the first Fiscal Year of
this Agreement shall be the period beginning on the Effective Date and ending on
December 31 of the calendar year in which the Effective Date occurs.

“Governmental Requirements” has the meaning given in Section 3.14.

“Gross Collections” means all amounts actually collected as rents or other
charges for use and occupancy of apartment units and from users of garage spaces
(if any), leases of other non-dwelling facilities in the Property and
concessionaires (if any) in respect of the Property, including furniture rental,
parking fees, forfeited security deposits, application fees, late charges,
income from coin-operated machines, proceeds from rental interruption insurance,
and other miscellaneous income collected at the Property; excluding, however,
all other receipts, including but not limited to, income derived from interest
on investments or otherwise, proceeds of claims on account of insurance policies
(other than rental interruptions insurance), abatement of taxes, franchise fees,
and awards arising out of eminent domain proceedings, discounts and dividends on
insurance policies.

“Hazardous Materials” means any material defined as a hazardous substance under
the Comprehensive Environmental Response, Compensation and Liability Act of
1980, the Resource Conservation and Recovery Act, or any state or local statute
regulating the storage, release, transportation or other disposition of
hazardous material, as any of those laws may have been amended to the date
hereof, and the administrative regulations promulgated thereunder prior to the
date hereof, and, whether or not defined as hazardous substances under the
foregoing Governmental Requirements, petroleum products (other than petroleum
products used in accordance with Governmental Requirements by Owner or its
tenants in the usual and ordinary course of their activities), PCBs and radon
gas.

“Major Capital Improvements” has the meaning given in Section 3.6.

“Management Fee” has the meaning given in Section 4.1.

“Manager” has the meaning given in the introductory paragraph.

 

1



--------------------------------------------------------------------------------

“Operating Budget” has the meaning given in Section 3.11(a).

“Owner” has the meaning given in the introductory paragraph.

“Owner’s Representative” has the meaning given in Section 2.2.

“Pass-Through Amounts” means additional fees for services provided to the
Property but not covered by the Management Fee as described in Exhibit A
attached hereto and made a part hereof.

“Property” means the multifamily apartment project listed and described on
Exhibit B attached hereto and made a part hereof.

“Security Deposit Account” has the meaning given in Section 2.3.

“State” means the state in which the Property is located.

APPOINTMENT OF AGENCY AND RENTAL RESPONSIBILITY

Appointment. Owner hereby appoints Manager and Manager hereby accepts
appointment as the sole and exclusive leasing agent and manager of the Property
on the terms and conditions set forth herein. Owner warrants and represents to
Manager that Owner owns fee simple title to the Property with all requisite
authority to hereby appoint Manager and to enter into this Agreement.

Owner’s Representative. Owner shall from time to time designate one or more
persons to serve as Owner’s representative (“Owner’s Representative”) in all
dealings with Manager hereunder. Whenever the approval, consent or other action
of Owner is called for hereunder, such approval, consent or action shall be
binding on Owner if specified in writing and signed by Owner’s Representative.
The initial Owner’s Representative shall be Kyle Winning. Any Owner’s
Representative may be changed at the discretion of Owner, at any time, and shall
be effective upon Manager’s receipt of written notice identifying the new
Owner’s Representative.

 

2



--------------------------------------------------------------------------------

Leasing. Manager shall perform all promotional, leasing and management
activities required to lease apartment units in the Property. Throughout the
term of this Agreement, Manager shall use its diligent efforts to lease
apartment units in the Property. Manager shall advertise the Property, prepare
and secure advertising signs, space plans, circulars, marketing brochures and
other forms of advertising. Owner hereby authorizes Manager pursuant to the
terms of this Agreement to advertise the Property in conjunction with
institutional advertising campaigns and allocate costs on a pro rata basis among
the Properties being advertised (to the extent authorized by the Annual Business
Plan). All inquiries for any leases or renewals or agreements for the rental of
the Property or portions thereof shall be referred to Manager and all
negotiations connected therewith shall be conducted solely by or under the
direction of Manager. Manager is hereby authorized to execute, deliver and renew
residential tenant leases on behalf of Owner. Manager is authorized to utilize
the services of apartment locator services and the fees of such services shall
be operating expenses of the Property and, to the extent paid by Manager,
reimbursable by Owner.

Manager’s Standard of Care. Manager shall perform its duties under this
Agreement in a manner consistent with professional property management services.
In no event shall the scope or quality of services provided by Manager for the
Property hereunder be less than those generally performed by professional
property managers of similar properties in the market area where the Property is
located. Manager shall make available to Owner the full benefit of the judgment,
experience, and advice of the members and employees of Manager’s organization
with respect to the policies to be pursued by Owner in operating the Property,
and will perform the services set forth herein and such other services as may be
requested by Owner in managing, operating, maintaining and servicing the
Property.

SERVICES TO BE PERFORMED BY MANAGER

Expense of Owner. All acts performed by Manager in the performance of its
obligations under this Agreement shall be performed as an independent contractor
of Owner, and all obligations or expenses incurred thereby, shall be for the
account of, on behalf of, and at the expense of Owner, except as otherwise
specifically provided in this Article 3, provided Owner shall be obligated to
reimburse Manager only for the following:

Costs and Expenses. All costs and expenses incurred by Manager on behalf of
Owner in connection with the management and operation of the Property, including
but not limited to all compensation payable to the employees at the Property and
identified in the Operating Budget and taxes and assessments payable in
connection therewith and reasonable travel and expenses associated therewith,
all marketing costs, all collection and lease enforcement costs, all maintenance
and repair costs incurred in accordance with Section 3.5 hereof, all utilities
and related services, all on-site overhead costs and all other costs reasonably
incurred by Manager in the operation and management of the Property, excluding,
however, all of Manager’s general overhead costs, including without limitation,
all expenses incurred at Manager’s corporate headquarters and other Manager
office sites other than the property management office located at the Property
(i.e., office expenses, long distance phone calls, employee training, postage,
copying, supplies, electronic data processing and accounting expenses), general
accounting and reporting expenses for services included among Manager’s duties
under the Agreement; and

Other. All sums otherwise due and payable by Owner as expenses of the Property
authorized to be incurred by Manager under the terms of this Agreement and the
Operating Budget, including compensation payable under Section 4.1 hereof to
Manager for its services hereunder.

Manager may use employees normally assigned to other work centers or part-time
employees to properly staff the Property, reduced, increased or emergency work
load and the like including the property manager, business manager, assistant
managers, leasing directors, or other administrative personnel, maintenance
employees or maintenance supervisors whose wages and related expenses shall be
reimbursed on a pro rata basis for the time actually spent at the Property. A
property manager or business manager at the Property and any other persons
performing functions substantially similar to those of a business manager,
including but not limited to assistant managers, leasing directors, leasing
agents, sales directors, sales agents, bookkeepers, and other administrative
and/or maintenance personnel performing work at the site, and on-site
maintenance personnel, shall not be considered executive employees of Manager.
All reimbursable payments made by Manager hereunder shall be reimbursed from
funds deposited in an account established pursuant to Section 5.2 of this
Agreement. Manager shall not be obligated to make any advance to or for the
account of Owner nor shall Manager be obligated to incur any liability or
obligation for the

 

3



--------------------------------------------------------------------------------

account of Owner without assurance that the necessary funds for the discharge
thereof will be provided by Owner. In the performance of its duties as agent and
manager of the Property, Manager shall act solely as an independent contractor
of Owner. All debts and liabilities to third persons incurred by Manager in the
course of its operation and management of the Property shall be the debts and
liabilities of Owner only, and Manager shall not be liable for any such debt or
liabilities, except to the extent Manager has exceeded its authority hereunder.

Covenants Concerning Payment of Operating Expenses. Owner covenants to pay all
sums for reasonable operating expenses in excess of gross receipts required to
operate the Property upon written notice and demand from Manager within five
days after receipt of written notice for payment thereof.

Employment of Personnel. Manager shall use its diligent efforts to investigate,
hire, pay, supervise and discharge the personnel necessary to be employed by it
to properly maintain, operate and lease the Property, including without
limitation a property manager or business manager at the Property. Such
personnel shall in every instance be deemed agents or employees, as the case may
be, of Manager. Owner has no right of supervision or direction of agents or
employees of Manager whatsoever; however, Owner shall have the right to require
the reassignment or termination of any employee. All Owner directives shall be
communicated to Manager’s senior level management employees. Manager and all
personnel of Manager who handle or who are responsible for handling Owner’s
monies shall be bonded in favor of Owner. Manager agrees to obtain and keep in
effect fidelity insurance in an amount not less than Two Hundred Fifty Thousand
Dollars ($250,000). All reasonable salaries, wages and other compensation of
personnel employed by Manager, including so-called fringe benefits, worker’s
compensation, medical and health insurance and the like, shall be deemed to be
reimbursable expenses of Manager. Manager may allow its employees who work at
the Property and provide services to the Property after normal business hours,
to reside at the Property for reduced rents (or rent fee as provided in the
Operating Budget) in consideration of their benefit to Owner and the Property,
provided such reduced rents are reflected in the Annual Business Plan.

Utility and Service Contracts. Manager shall, at Owner’s expense and in Owner’s
name or in Manager’s name as agent for Owner, enter into contracts for water,
electricity, gas, fuel, oil, telephone, vermin extermination, trash removal,
cable television, security protection and other services deemed by Manager to be
necessary or advisable for the operation of the Property. Manager shall also, in
Owner’s name or in Manager’s name as agent for Owner and at Owner’s expense,
place orders for such equipment, tools, appliances, materials, and supplies as
are reasonable and necessary to properly maintain the Property. Owner agrees to
pay or reimburse Manager for all expenses and liabilities incurred by reason of
this Section provided that such amounts are in accordance with the Operating
Budget.

Maintenance and Repair of Property. Manager shall use diligent efforts to
maintain, at Owner’s expense, the buildings, appurtenances and grounds of the
Property in good condition and repair, including interior and exterior cleaning,
painting and decorating, plumbing, carpentry and such other normal maintenance
and repair work as may be necessary or reasonably desirable taking into
consideration the amount allocated therefor in the Annual Business Plan. With
respect to any expenditure not contemplated by the Annual Business Plan, Manager
shall not incur any individual item of repair or replacement in excess of Five
Thousand Dollars ($5,000.00) unless authorized in writing by Owner’s
Representative, except, however, emergency repairs immediately necessary for the
preservation and safety of the Property or to avoid the suspension of any
service to the Property or danger of injury to persons or damage to property may
be made by Manager without the approval of Owner’s Representative. Owner shall
not establish standards of maintenance and repair that violate or may violate
any laws, rules, restrictions or regulations applicable to Manager or the
Property or that expose Manager to risk of liability to tenants or other
persons. Manager shall not be obligated by this Section to perform any Major
Capital Improvements.

Supervision of Major Capital Improvements or Repairs. When requested by Owner in
writing or as set forth in an Approved Business Plan, Manager or an affiliate
thereof shall, at Owner’s expense and in Owner’s name or in Manager’s name as
agent for Owner, supervise the installation and construction of all Major
Capital Improvements to the Property where such work constitutes other than
normal maintenance and repair, for additional compensation as set forth in a
separate agreement. In such events, Manager may negotiate contracts with all
necessary contractors, subcontractors, materialmen, suppliers, architects, and
engineers on behalf of, and in the name of, Owner, and may compromise and settle
any dispute or claim arising therefrom on behalf of and in the name of Owner;
provided only that Manager shall act in good faith and in the best interest of
Owner at all times and Owner shall approve all contracts for such work. Manager
will furnish or will cause to be furnished all personnel necessary for proper
supervision of the work and may assign personnel located at the Property where
such work is being performed to such supervisory

 

4



--------------------------------------------------------------------------------

work (and such assignment shall not reduce or abate any other fees or
compensation owed to Manager under this Agreement). If Owner and Manager fail to
reach an agreement for Manager’s additional compensation as provided in this
Section 3.6, Owner may contract with a third party to supervise installation or
construction of Major Capital Improvements. For the purposes of this Agreement,
the term “Major Capital Improvements” shall mean work having an estimated cost
of $25,000 or more.

Owner acknowledges that Manager, or an affiliate of Manager, may bid on any such
work, and that Manager, or an affiliate of Manager, may be selected to perform
part or all of the work; provided that if Manager desires to select itself, or
its affiliate to do any work, it shall first notify Owner of the terms upon
which it, or its affiliate, proposes to contract for the work, and terms upon
which the independent contractors have offered to perform, and shall state the
reasons for preferring itself, or its affiliate, over independent contractors
and Owner shall have fifteen days to disapprove Manager, or its affiliate, and
to request performance by an independent contractor. Only Owner shall have the
power to compromise or settle any dispute or claim arising from work performed
by Manager, or its affiliate; and it is expressly understood that the selection
of Manager, or its affiliate, will not affect any fee or other compensation
payable to Manager hereunder.

Insurance.

Owner Requirements. Owner agrees to maintain all forms of insurance required by
law or any loan documents covering the Property and as reasonably deemed by
Owner to be necessary or needed to adequately protect Owner and Manager,
including but not limited to public liability insurance, boiler insurance, fire
and extended coverage insurance, and burglary and theft insurance. All insurance
coverage shall be placed with such companies, in such amounts and with such
beneficial interest appearing therein as shall be reasonably acceptable to
Owner. Public liability insurance shall be maintained in such amounts as Owner
determines as commercially reasonable or as otherwise required by its lenders or
investors.

Manager Requirements. Manager agrees to maintain, at its own expense, public
liability insurance in an amount not less than Three Million Dollars
($3,000,000) and all other forms of insurance required by law or any loan
documents covering the Property and as reasonably deemed by Owner and Manager to
be necessary or needed to adequately protect Owner and Manager, including but
not limited to workers compensation insurance, professional liability, employee
practices, and fidelity insurance. Manager shall use its diligent efforts to
investigate and make a written report to the insurance company as to all
accidents, claims for damage relating to the ownership, operation and
maintenance of the Property, any damage or destruction to the Property and the
estimated cost of repair thereof, and shall prepare any and all reports for any
insurance company in connection therewith. All such reports shall be timely
filed with the insurance company as required under the terms of the insurance
policy involved. With the prior written approval of Owner, Manager is authorized
to settle any and all claims against insurance companies arising out of any
policies, including the execution of proofs of loss, the adjustment of losses,
signing of receipts and collection of monies (no approval by Owner shall be
required for the settlement of claims of $5,000 or less). Manager is further
authorized to contract for the maintenance and repair of any damage or casualty
in accordance with Section 3.6 above. Manager shall receive as an additional fee
for such services that fee designated in the loss adjustment as a general
contractor’s fee, provided that insurance proceeds that exceed the cost of
repairing the damage or restoring the loss are available to pay such fees. In
such event Manager shall be responsible for all costs incurred by Manager in
adjusting such loss and contracting for repairs.

Loss or Liability Claims. Owner and Manager mutually agree for the benefit of
each other to look only to the appropriate insurance coverages in effect
pursuant to this Agreement in the event any demand, claim, action, damage, loss,
liability or expense occurs as a result of injury to person or damage to
property, regardless whether any such demand, claim, action, damage, loss,
liability or expense is caused or contributed to, by or results from the
negligence of Owner or Manager or their respective subsidiaries, affiliates,
employees, directors, officers, agents or independent contractors and regardless
whether the injury to person or damage to property occurs in and about the
Property or elsewhere as a result of the performance of this Agreement. Except
for claims that are covered by the indemnity contained in Section 3.7(d) below,
Owner agrees that Owner’s insurance shall be primary without right of
subrogation against Manager with respect to all claims, actions, damage, loss or
liability in or about the Property. Nevertheless, in the event such insurance
proceeds are insufficient to satisfy (or such insurance does not cover) the
demand, claim, action, loss, liability or expense, Owner agrees, at its expense,
to indemnify and hold Manager and its subsidiaries, affiliates, officers,
directors, employees, agents or independent contractors harmless to the extent
of the

 

5



--------------------------------------------------------------------------------

excess liability. For purposes of this Section 3.7(c), any deductible amount
under any policy of insurance shall not be deemed to be included as part of
collectible insurance proceeds.

Manager Indemnity. Notwithstanding anything contained in this Agreement to the
contrary, Manager shall indemnify and hold harmless Owner, and its
representative subsidiaries, affiliates, officers, directors, employees, agents
or independent contractors, from all demands, claims, actions, losses,
liabilities or expenses that are not covered by insurance and which is
determined to have resulted from the gross negligence, willful misconduct or
breach of this Agreement by Manager in connection with the performance of its
duties and obligations under this Agreement.

Acts of Tenants and Third Parties. In no event shall Manager have any liability
to Owner or others for any acts of vandalism, trespass or criminal activity of
any kind by tenants or third parties on or with respect to the Property and
Owner’s insurance shall be primary insurance without right of subrogation
against Manager regarding claims arising out of or resulting from acts of
vandalism, trespass or criminal activity.

Collection of Monies. Manager shall use its diligent efforts to collect all
rents and other charges due from tenants, users of garage spaces, carports,
storage spaces (if any), commercial lessees (if any) and concessionaires (if
any) in respect of the Property and otherwise due Owner with respect to the
Property in the ordinary course of business, provided that Manager does not
guarantee the creditworthiness of any tenants, users, lessees or concessionaires
or collectability of accounts receivable from any of the foregoing. Owner
authorizes Manager to request, demand, collect, receive and receipt for all such
rent and other charges and to institute legal proceedings in the name of Owner,
and at Owner’s expense, for the collection thereof, and for the dispossession of
tenants and other persons from the Property or to cancel or terminate any lease,
license or concession agreement for breach or default thereunder, and such
expense may include the engaging of legal counsel for any such matter. All
monies collected by Manager shall be deposited in the separate bank account
referred to in Section 5.2 herein.

Manager Disbursements.

Manager’s Compensation and Reimbursements. From Gross Collections, Manager shall
be authorized to retain and pay (1) Manager’s compensation, together with all
sales or other taxes (other than income) which Manager is obligated, presently
or in the future, to collect and pay to the State or any other governmental
authority with respect to the Property or employees at the Property, (2) the
amounts reimbursable to Manager under this Agreement, (3) the amount of all real
estate taxes and other impositions levied by appropriate authorities with
respect to the Property which, if not escrowed with any mortgagee, shall be paid
upon specific written direction of Owner before interest begins to accrue
thereon; and (4) amounts otherwise due and payable as operating expenses of the
Property authorized to be incurred under the terms of this Agreement.

Debt Service. The provisions of this Section 3.9 regarding disbursements shall
include the payment of debt service related to any mortgages of the Property,
unless otherwise instructed in writing by Owner.

Third Parties. All costs, expenses, debts and liabilities owed to third persons
that are incurred by Manager pursuant to the terms of this Agreement and in the
course of managing, leasing and operating the Property shall be the
responsibility of Owner and not Manager. Owner agrees to provide sufficient
working capital funds to Manager so that all amounts due and owing may be
promptly paid by Manager. Manager is not obligated to advance any funds. If at
any time there is not sufficient cash in the account available to Manager
pursuant to Section 5.2 with which to promptly pay the bills due and owing,
Manager will request that the necessary additional funds be deposited by Owner
in an amount sufficient to meet the shortfall. Owner will deposit the additional
funds requested by Manager within five days.

Other Provisions. The provisions of this Section 3.9 regarding reimbursements to
Manager shall not limit Manager’s rights under any other provision of this
Agreement.

Use and Maintenance of Premises. Manager agrees that it will not knowingly
permit the use of the Property for any purpose that might void any insurance
policy held by Owner or that might render any loss thereunder uncollectible, or
that would be in violation of Governmental Requirements, or any covenant or
restriction of any lease

 

6



--------------------------------------------------------------------------------

of the Property. Manager shall use its good faith efforts to secure substantial
compliance by the tenants with the terms and conditions of their respective
leases. All costs of correcting or complying with, and all fines payable in
connection with, all orders or violations affecting the Property placed thereon
by any governmental authority or Board of Fire Underwriters or other similar
body shall be at the cost and expense of Owner.

Annual Business Plan.

Submission. On or before November 1 of each Fiscal Year during the term of this
Agreement, or such earlier date as reasonably requested by Owner, its lenders or
investors, Manager shall prepare and submit to Owner for Owner’s approval, an
Annual Business Plan for the promotion, leasing, operations, repair and
maintenance of the Property for the succeeding Fiscal Year during which this
Agreement is to remain in effect (the “Annual Business Plan”). The Annual
Business Plan shall include a detailed budget of projected income and expenses
for the Property for such Fiscal Year (the “Operating Budget”) and a detailed
budget of projected capital improvements for the Property for such Fiscal Year
(the “Capital Budget”).

Approval. Manager shall meet with Owner to discuss the proposed Annual Business
Plan and Owner shall approve the proposed Annual Business Plan within 20 days of
its submission to Owner, or as soon thereafter as commercially practicable. To
be effective, any notice which disapproves a proposed Annual Business Plan must
contain specific objections in reasonable detail to individual line items. If
Owner fails to provide an effective notice disapproving a proposed Annual
Business Plan within such 20-day period, the proposed Annual Business Plan shall
be deemed to be approved. Owner acknowledges that the Operating Budget is
intended only to be a reasonable estimate of the income and expenses of the
Property for the ensuing Fiscal Year. Manager shall not be deemed to have made
any guarantee, warranty or representation whatsoever in connection with the
Operating Budget.

Revision. Manager may revise the Operating Budget from time to time, as
necessary, to reflect any unpredicted significant changes, variables or events
or to include significant additional, unanticipated items of revenue and
expense. Any such revision shall be submitted to Owner for approval, which
approval shall not be unreasonably withheld, delayed or conditioned.

Implementation. Manager agrees to use diligence and to employ all reasonable
efforts to ensure that the actual costs of maintaining and operating the
Property shall not exceed the Operating Budget either in total or in any one
accounting category. Any expense causing or likely to cause a variance of
greater than ten percent (10%) or $25,000, whichever is greater, in any one
accounting category for the current month cumulative year-to-date total shall be
promptly explained to Owner by Manager in the next operating statement submitted
by Manager to Owner.

Records, Reporting. Manager shall maintain at the regular business office of
Manager or at such other address as Manager shall advise Owner in writing,
separate books and journals and orderly files, containing rental records,
insurance policies, leases, correspondence, receipts, bills and vouchers, and
all other documents and papers pertaining directly to the Property and the
operation thereof. All corporate statements, receipts, invoices, checks, leases,
contracts, worksheets, financial statements, books and records, and all other
instruments and documents relating to or arising from the operation or
management of the Property shall be and remain the property of Owner and the
Owner shall have the right to inspect such records at any reasonable time upon
prior notice; Manager shall have the right to request and maintain copies of all
such matters, at Manager’s cost and expense, at all reasonable times during the
term of this Agreement, and for a reasonable time thereafter not to exceed three
years. All on-site records, including leases, rent rolls, and other related
documents shall remain at the respective Property for which such records are
maintained as the property of Owner.

Financial Reports.

Monthly Reports. On or before the tenth day of each month during the term of
this Agreement, Manager shall deliver or cause to be delivered to Owner’s
Representative a statement of cash flow for the Property (on a cash and not an
accrual basis) for the preceding calendar month. All notices from any mortgagee
claiming any default in any mortgage on the Property, and any other notice from
any mortgagee not of a routine nature, shall be promptly delivered by Manager to
Owner’s Representative.

 

7



--------------------------------------------------------------------------------

Annual Reports. Within 45 days after the end of each Fiscal Year, Manager shall
deliver to Owner’s Representative a statement of cash flow showing the results
of operations for the Fiscal Year or portion thereof during which the provisions
of this Agreement were in effect.

Employee Files. Manager shall execute and file punctually when due all forms,
reports and returns required by law relating to the employment of personnel.

Compliance with Governmental Requirements. Manager shall comply with all laws,
ordinances and regulations relating to the management, leasing and occupancy of
the Property, including any regulatory or use agreements. Owner acknowledges
that Manager does not hold itself out to be an expert or consultant with respect
to, or represent that, the Property currently complies with applicable
ordinances, regulations, rules, statutes, or laws of governmental entities
having jurisdiction over the Properties or the requirements of the Board of Fire
Underwriters or other similar bodies (collectively, “Governmental
Requirements”). Manager shall take such action as may be reasonably necessary to
comply with any Governmental Requirements applicable to Manager, including the
collection and payment of all sales and other taxes (other than income taxes)
which may be assessed or charged by the State or any governmental entities in
connection with Manager’s compensation. If Manager discovers that the Property
does not comply with any Governmental Requirements, Manager shall take such
action as may be reasonably necessary to bring the Property into compliance with
such Governmental Requirements, subject to the limitation contained in
Section 3.5 of this Agreement regarding the making of alterations and repairs.
Manager, however, shall not take any such action as long as Owner is contesting
or has affirmed its intention to contest and promptly institute proceedings
contesting any such order or requirement. If, however, failure to comply
promptly with any such order or requirement would or might expose Manager to
civil or criminal liability, Manager shall have the right, but not the
obligation, to cause the same to be complied with and Owner agrees to indemnify
and hold Manager harmless for taking such actions and to promptly reimburse
Manager for expenses incurred thereby. Manager shall promptly, and in no event
later than 72 hours from the time of receipt, notify Owner’s Representative in
writing of all such orders or notices. Manager shall not be liable for any
effort or judgment or for any mistake of fact or of law, or for anything that it
may do or refrain from doing, except in cases of willful misconduct or gross
negligence of Manager.

MANAGER’S COMPENSATION, TERM

Fees Paid to Manager. Commencing on the date hereof, Owner shall pay to Manager
a fee (the “Management Fee”), payable monthly in arrears, in an amount equal to
Three and One-half Percent (3.5%) of Gross Collections for such month. The
Management Fee shall not be subject to off-sets and charges unless agreed upon
by the parties. Pass-Through Amounts shall be collected monthly by Manager, as
applicable.

Term. This Agreement shall commence on the Effective Date, and shall thereafter
continue for a period of one (1) year from the Effective Date, unless otherwise
terminated as provided herein. Thereafter, if neither party gives written notice
to the other at least 30 days prior to the expiration date hereof that this
Agreement is to terminate, then this Agreement shall be automatically renewed on
a month-to-month basis.

Termination Rights. Notwithstanding anything that may be contained herein to the
contrary, with or without grounds or cause therefor, Owner may terminate this
Agreement at any time by giving Manager thirty (30) days written notice thereof;
provided, however, upon a determination that this Agreement may be terminated
for cause due to the gross negligence, willful misconduct or bad acts of Manager
or any of its employees, Owner may immediately terminate with contract by giving
Manager five (5) days written notice thereof. Any notice given pursuant to this
Article 4, shall be sent by certified mail.

Duties on Termination. Upon any termination of this Agreement as contemplated in
this Section 4.4, Manager shall be entitled to receive all compensation and
reimbursements, if any, due to Manager through the date of termination. If Owner
or Manager shall materially breach its obligations hereunder, and such breach
remains uncured for a period of 10 days after written notification of such
breach, the party not in breach hereunder may terminate this Agreement by giving
written notice to the other. Within 30 days after any termination, Manager shall
deliver to Owner’s Representative, the report required by Section 3.13(a) for
any period not covered by such a report at time of termination, and within 30
days after any such termination, Manager shall deliver to Owner’s
Representative, as required by Section 3.13(b), the statement of cash flow for
the Fiscal Year or portion thereof ending on the date of termination. In
addition, upon termination of

 

8



--------------------------------------------------------------------------------

this Agreement for any reason, Manager will submit to Owner within 30 days after
termination any reports required hereunder, all of the cash and bank accounts of
the Property, including, without limitation, the Security Deposit Account,
investments and records. Manager will, within 30 days after termination, turn
over to Owner all copies of all books and records kept for the Property. If
Manager desires to retain records of the Property, Manager must reproduce them
at its own expense.

PROCEDURES FOR HANDLING RECEIPTS AND OPERATING CAPITAL

Security Deposits. Manager shall collect, deposit, hold, disburse and pay
security deposits as required by applicable State law and all other applicable
laws, and in accordance with the terms of each tenant’s lease. The amount of
each security deposit will be specified in the tenant’s lease. Security deposits
will be deposited at the direction of Owner into a separate non interest-bearing
account unless required by law (the “Security Deposit Account”) at a Depository
selected by Owner. The Security Deposit Account shall be established in the name
of the Manager and held separate from all other of Manager’s funds and accounts,
unless the Owner informs Manager, in writing that it intends to hold the
Security Deposit Account. If such account is held by Manager, only
representatives of Manager will be signatories to this account. To the extent
possible, the Security Deposit Account shall be fully insured by the Federal
Deposit Insurance Corporation (FDIC). Owner agrees to indemnify and hold
harmless Manager, and Manager’s representatives, officers, directors and
employees for any loss or liability with respect to any use by Owner of the
tenant security deposits that is inconsistent with the terms of tenant leases
and applicable laws.

Separation of Owner’s Monies. Manager shall deliver all collected rents, charges
and other amounts received in connection with the management and operation of
the Property (except for tenants’ security deposits, which will be handled as
specified in this Agreement) to a Depository designated by Owner.

Depository Accounts. Except to the extent that Manager has not complied with its
obligations under Section 2.3(c), Owner and Manager agree that Manager shall
have no liability for loss of funds of Owner contained in the bank accounts for
the Property maintained by Owner or Manager pursuant to this Agreement due to
insolvency of the bank or financial institution in which its accounts are kept,
whether or not the amounts in such accounts exceed the maximum amount of federal
or other deposit insurance applicable with respect to the financial institution
in question.

Working Capital. In addition to the funds derived from the operation of the
Property, Owner shall furnish and maintain in the operating accounts of the
Property such other funds as may be necessary to discharge financial commitments
required to efficiently operate the Property and to meet all payrolls and
satisfy, before delinquency, and to discharge all accounts payable. Manager
shall have no responsibility or obligation with respect to the furnishing of any
such funds. Nevertheless, Manager shall have the right, but not the obligation,
to advance funds or contribute property on behalf of Owner to satisfy
obligations of Owner in connection with this Agreement and the Property. Manager
shall keep appropriate records to document all reimbursable expenses paid by
Manager, which records shall be made available for inspection by Owner or its
agents on request. Owner agrees to reimburse Manager upon demand for money paid
or property contributed in connection with the Property and this Agreement.

Authorized Signatures. Any persons from time to time designated by Manager shall
be authorized signatories on all bank accounts established by Manager pursuant
to this Agreement and shall have authority to make disbursements from such
accounts. Funds may be withdrawn from all bank accounts established by Manager,
in accordance with this Article 5, only upon the signature of an individual who
has been granted that authority by Manager and funds may not be withdrawn from
such accounts by Owner unless Manager is in default hereunder.

MISCELLANEOUS

Assignment. Upon 30 days written notification, Owner may assign its rights and
obligations to any successor in title to the Property and upon such assignment
shall be relieved of all liability accruing after the effective date of such
assignment. This Agreement may not be assigned or delegated by Manager without
the prior written consent of Owner, which Owner may withhold in its sole
discretion. Manager shall assign or provide a security interest in this
Agreement at the request of Owner, its lenders or investors. Any unauthorized
assignment shall be null and void ab initio, and shall not in any event release
Manager from any liabilities hereunder.

 

9



--------------------------------------------------------------------------------

Notices. All notices required or permitted by this Agreement shall be in writing
and shall be sent by registered or certified mail, addressed in the case of
Owner to SIR Clarion Park, LLC, 18100 Von Karman Avenue, Suite 500, Irvine, CA
92612, Attn: Ana Marie del Rio; and in the case of Manager to Steadfast
Management Company, Inc., 18100 Von Karman Avenue, Suite 500, Irvine, CA 92612,
Attention: Christopher Hilbert, or to such other address as shall, from time to
time, have been designated by written notice by either party given to the other
party as herein provided.

Entire Agreement. This Agreement shall constitute the entire agreement between
the parties hereto and no modification thereof shall be effective unless in
writing executed by the parties hereto.

No Partnership. Nothing contained in this Agreement shall constitute or be
construed to be or create a partnership or joint venture between Owner, its
successors or assigns, on the one part, and Manager, its successors and assigns,
on the other part.

No Third Party Beneficiary. Neither this Agreement nor any part hereof nor any
service relationship shall inure to the benefit of any third party, to any
trustee in bankruptcy, to any assignee for the benefit of creditors, to any
receiver by reason of insolvency, to any other fiduciary or officer representing
a bankrupt or insolvent estate of either party, or to the creditors or claimants
of such an estate. Without limiting the generality of the foregoing sentence, it
is specifically understood and agreed that such insolvency or bankruptcy of
either party hereto shall, at the option of the other party, void all rights of
such insolvent or bankrupt party hereunder (or so many of such rights as the
other party shall elect to void).

Severability. If any one or more of the provisions of this Agreement, or the
applicability of any such provision to a specific situation, shall be held
invalid or unenforceable, such provision should be modified to the minimum
extent necessary to make it or its application valid and enforceable, and the
validity and enforceability of all other provisions of this Agreement and all
other applications of such provisions shall not be affected thereby.

Captions, Plural Terms. Unless the context clearly requires otherwise, the
singular number herein shall include the plural, the plural number shall include
the singular and any gender shall include all genders. Titles and captions
herein shall not affect the construction of this Agreement.

Attorneys’ Fees. Should either party employ an attorney to enforce any of the
provisions of this Agreement, or to recover damages for breach of this
Agreement, the non-prevailing party in any action agrees to pay to the
prevailing party all reasonable costs, damages and expenses, including
reasonable attorneys’ fees, expended or incurred by the prevailing party in
connection therewith.

Signs. Manager shall have the right to place signs on the Property in accordance
with applicable Governmental Requirements stating that Manager is the manager
and leasing agent for the Property.

Survival of Indemnities. The indemnification obligations of the parties to this
Agreement shall survive the termination of this Agreement to the extent of any
claim or cause of action based on an event occurring prior to the date of
termination.

Governing Law. This Agreement shall be construed under and in accordance with
the laws of the State and is fully performable with respect to the Property in
the county in which the Property is located.

Competitive Properties. Manager may, individually or with others, engage or
possess an interest in any other project or venture of every nature and
description, including but not limited to, the ownership, financing, leasing,
operation, management, brokerage and sale of real estate projects including
apartment projects other than the Property, whether or not such other venture or
projects are competitive with the Property and Owner shall not have any claim as
to such project or venture or to the income or profits derived therefrom.

Set Off. Without prejudice to Manager’s right to terminate this Agreement in
accordance with the terms of this Agreement, Manager may at any time and without
notice to Owner, set off or transfer any sums held by Manager for or on behalf
of Owner in the accounts (other than the Security Deposit Account) maintained
pursuant to this

 

10



--------------------------------------------------------------------------------

Agreement in or towards satisfaction of any of Owner’s liabilities to Manager in
respect of any sums due to Manager under this Agreement.

Notice of Default. Manager shall not be deemed in default under this Agreement,
and Owner’s right to terminate Manager as a result of such default shall not
accrue, until Owner has delivered written notice of default to Manager and
Manager has failed to cure same within 30 days from the date of receipt of such
notice.

Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be deemed to be an original.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

11



--------------------------------------------------------------------------------

This Property Management Agreement is hereby executed by duly authorized
representatives of the parties hereto as of the Effective Date.

 

OWNER:

   

SIR COOPER CREEK, LLC,

   

a Delaware limited liability company

   

By:

 

Steadfast Income Advisor, LLC, its Manager

     

By:

 

/s/ Ana Marie del Rio

       

     Ana Marie del Rio, Secretary

MANAGER:

   

STEADFAST MANAGEMENT COMPANY, INC.,

   

a California corporation

   

By:

 

/s/ William C. Stoll

     

     William C. Stoll, Vice President

 

12



--------------------------------------------------------------------------------

EXHIBIT A

Estimated Pass-Through Amounts

 

Benefits Administration (at 3% of total emp. costs)

   $ 350.00   

IT Infrastructure, Licenses and Support

   $ 508.33   

Marketing/Training/Continuing Educations ($20.00 p.u.p.y.)

   $ 205.00   

 

13



--------------------------------------------------------------------------------

Exhibit B

THE PROPERTY

Legal Description: 4807 Cooper Village Terrace, Louisville, KY 40219

The real property situated in the City of Louisville, County of Jefferson, State
of Kentucky, and described as follows:

The Property consists of 123 units. Site amenities include a leasing office and
clubhouse, swimming pool and sun deck, workout facility, and business center.
This Property has 13 different floor plans with 10 different unit sizes. It is
situated on 11.3 acres of land and was built in 1997-1998.

 

14